Citation Nr: 1215588	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for an anxiety disorder.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for heart disability, including hypertension.

5.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hearing loss disability.

8.  Entitlement to service connection for arthritis of the spine, shoulders, pelvis, knees, and hands.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's December 2011 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

The issues of entitlement to service connection for insomnia, an anxiety disorder, depression, heart disability, tinnitus, hearing loss disability, and arthritis of the spine, shoulders, pelvis, knees, and hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence establishes a link between IBS and service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

IBS is proximately due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for IBS, any deficiency as to VA's duties to notify and assist, as to that issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

The Veteran has been granted service connection for PTSD and asserts that he has IBS related to his PTSD.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

At his December 2011 Board hearing, the Veteran indicated (December 2011 Board hearing transcript, page 9) that he had always lived with IBS but never knew what it was and had been formally diagnosed with IBS 20 years prior.  He indicated that a physician had informed him that his IBS had been caused by his PTSD.  

In a November 2011 letter the Veteran's private physician (A.B., MD) essentially indicated that the Veteran's IBS was caused by (or, at a minimum, exacerbated by) the Veteran's psychiatric disability, including PTSD.

A private physician (A.B., MD) has essentially linked the Veteran's IBS to his service-connected PTSD.  The Board finds that the private physician's opinion is highly probative in this matter as the private physician has treated the Veteran for three years and has a solid familiarity with the Veteran's medical history and current condition.  There is no other contrary competent medical opinion of record.

Based on the comments from the Veteran's private physician contained in the December 2011 letter, and based on the consistent complaints of gastrointestinal symptoms made by the Veteran, the Board finds that the evidence of record as a whole is, at a minimum, in equipoise as to a nexus to service-connected PTSD.  Resolving doubt in the Veteran's favor, the Board finds that service connection for IBS is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for IBS, as secondary to PTSD, is granted.


REMAND

As for the issue of service connection for arthritis of the spine, shoulders, pelvis, hips, knees, and hands, the Veteran asserts (December 2011 Board hearing transcript, page 15) that he has arthritis in these joints as a result of various injuries during service.  In her November 2011 letter the Veteran's private physician, A.B., MD, essentially suggested that the Veteran's osteoarthritis was related to his active service, even if he had not required treatment for the various joint injuries during service.  

As for the issues of service connection for tinnitus and hearing loss disability, the Veteran asserts (December 2011 Board hearing transcript, pages 3-6) that he has those disabilities as a result of exposure to noise during service, including exposure to Howitzer and weapons firing.   In May 2009 the Veteran underwent a VA audiology consultation; while hearing loss disability was noted, no opinion of etiology for the noted disorders was provided.

As for the issue of service connection for heart disability, including hypertension, the Board notes that in July 2011 the Veteran underwent a VA heart examination for the purpose of determining whether the Veteran had ischemic heart disease (a presumptive service connection disability related to exposure to herbicides used in Vietnam).  While the VA examiner determined that the Veteran did not have ischemic heart disease, hypertension was noted, but no opinion of etiology for the hypertension was provided.  Further, and although stated in conditional terms, the Veteran's private physician (A.B., MD) essentially suggested that the Veteran had heart disability related to service, to include exposure to Agent Orange.

In December 2009 the Veteran underwent a VA Agent Orange Registry examination.  As noted in corresponded dated in January 2010, diagnoses from that examination included hypertension, decreased hearing, ringing in the ears, an abnormal EKG, and osteoarthritis.  No opinions of etiology for the noted disorders was provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has not been met.  38 C.F.R. § 3.159(c)(4).  As such, the Board finds that the Veteran should be afforded VA examinations to address the medical matters presented by the issues of service connection for heart disability (including hypertension), tinnitus, hearing loss disability, and arthritis of the spine, shoulders, pelvis, knees, and hands.

As for the issues of service connection for insomnia, anxiety disorder, and depression, the Veteran appeared to indicate (December 2011 Board hearing transcript, page 13) that those disorders were related to his service-connected PTSD.  He also indicated (December 2011 Board hearing transcript, page 12) that he was seeing a VA psychologist on a weekly basis and a VA psychiatrist on a monthly basis.  The Board finds that the Veteran should be afforded a VA psychiatric examination to address the medical matters presented by the issues of service connection for insomnia, anxiety disorder, and depression.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran (not already of record) dated after June 10, 2011 and associate them with the record.

2.  The Veteran should be scheduled for the appropriate VA examination(s).  The examiner(s) should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination(s) of the Veteran and review of the claims file, the examiner(s) should provide an opinion as to whether it is at least as likely as not that the Veteran has any heart disability (including hypertension), tinnitus, hearing loss disability, and arthritis of the spine, shoulders, pelvis, knees, and hands related to the Veteran's active service.  The rationale for any opinion expressed should be set forth.  The examiner is also asked to state whether the Veteran has any heart disability related to exposure to herbicides during service.

3.  The Veteran should be scheduled for a VA psychiatric examination to address the claimed insomnia, depression and anxiety disorders.  The examiner should state whether the claimed insomnia, depression and anxiety are symptoms of his service-connected PTSD or are separate disabilities.  The examiner should provide an opinion as to whether any currently diagnosed psychiatric disability, other than the already service-connected PTSD, to include the claimed depression, anxiety and insomnia, is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's active service or is otherwise proximately due to, or aggravated by, service-connected PTSD.  The rationale for any opinion expressed should be set forth.  

4.  The AOJ should then readjudicate the issues on appeal.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


